Case 7:19-cv-00631-JPJ-PMS Document 46 Filed 09/30/20 Page 1 of 26 Pageid#: 382




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                           ROANOKE DIVISION

  DESTINED C.M.D. GEORGE,                          )
                                                   )
                     Plaintiff,                    )      Case No. 7:19CV00631
                                                   )
  v.                                               )      OPINION AND ORDER
                                                   )
  DR. P. MOORE, ET AL.,                            )      By: James P. Jones
                                                   )      United States District Judge
                    Defendants.                    )

       Destined C.M.D. George, Pro Se Plaintiff; Rosalie P. Fessier and Brittany E.
 Shipley, TIMBERLAKESMITH, Staunton, Virginia, for Defendants.

       The plaintiff, Destined C.M.D. George, a Virginia inmate proceeding pro se,

 filed this civil rights action under 42 U.S.C. § 1983, alleging that the defendants, a

 dentist and dental assistant, provided him with inappropriate dental care and

 retaliated against him for filing grievances. Presently before the court are the

 defendants’ Motion for Summary Judgment and George’s responses thereto. After

 careful review, I conclude that the defendants’ motion must be granted.

                                    I. BACKGROUND.

       George is confined at Red Onion State Prison (“Red Onion”). In his Amended

 Complaint,1 filed in November of 2019, George alleges that on April 8, 2019, he



       1
          After reviewing George’s initial § 1983 Complaint, the court notified him that he
 had misjoined claims and had failed to state specific facts about what each defendant
 personally had done to violate his constitutional rights. George then filed the Amended
Case 7:19-cv-00631-JPJ-PMS Document 46 Filed 09/30/20 Page 2 of 26 Pageid#: 383




 “was given a filling in the wrong tooth, even after the defendants [Dr. P. Moore and

 R. Hubbard] stated they couldn’t see any cavities on the x-Ray.” Am. Compl. 1,

 ECF No. 12. The cavity that George had asked them to fill allegedly remained

 untreated. George complains that the new filing started causing him “excruciating

 pain.” Id. He was also prescribed “Boost nutritional supplements and pain pills,”

 which he characterizes as proof that the defendants “knew there was negligence on

 their part and [he] was really having trouble eating.” Id. He states, “The following

 fillings they’ve given me also cause continuous pain.” Id. George claims that he

 “lost approximately 40 [pounds] after allowing them to operate on” him. Id.

       After George “submitted complaints about their malpractice,” the defendants

 allegedly retaliated against him by “giving [him] another painful filling and

 defendant R. Hubbard becoming aggressive with the dental utensils.” Id. at 2.

 Specifically, George states that on July 8, 2018,

       Hubbard shoved the mouth x-ray into my throat making me gag. She
       then removed the x-ray and said, “Stop.” With a look of pure disgust
       she then reinserted the mouth x-ray even deeper once again choking
       me[. S]he then snatched the x-ray out and became argumentative and
       verbally aggressive with me and told the g[ua]rd that I was not
       cooperating.

 Am. Compl. George Decl., ECF 12-2.




 Complaint that is now before the court. While I liberally construe and recite George’s
 allegations in that pleading, I make no factual finding.
                                          -2-
Case 7:19-cv-00631-JPJ-PMS Document 46 Filed 09/30/20 Page 3 of 26 Pageid#: 384




       In his Amended Complaint, George asserts the following claims against the

 defendants: (1) medical malpractice on April 8, 2019, by filling the wrong tooth and

 leaving his cavity untreated; (2) cruel and unusual punishment, in violation of the

 Eighth Amendment, on April 8, 2019, by filling the wrong tooth and causing pain

 and weight loss; (3) unreasonable search and seizure on April 8, 2019, for filling the

 wrong tooth; and (4) retaliation against George for filing grievances, in violation of

 the First Amendment, through (a) giving him another painful filling on an

 unspecified date and (b) Hubbard’s alleged aggressiveness with X ray utensils on

 July 8, 2019. As relief, George seeks monetary damages.2

       The defendants have filed a Motion for Summary Judgment, arguing that

 George failed to properly exhaust administrative remedies as required under 42

 U.S.C. § 1997e(a) or, in the alternative, that his claims are without merit. George

 has responded to both facets of the motion, making it ripe for disposition.

                                      II. DISCUSSION.

                          A. The Summary Judgment Standard.

           A court should grant summary judgment “if the movant shows that there is

  no genuine dispute as to any material fact and the movant is entitled to judgment

  as a matter of law.” Fed. R. Civ. P. 56(a). A genuine dispute exists “if the evidence



       2
           George also sought preliminary injunctive relief, which I have earlier denied.

                                              -3-
Case 7:19-cv-00631-JPJ-PMS Document 46 Filed 09/30/20 Page 4 of 26 Pageid#: 385




  is such that a reasonable jury could return a verdict for the nonmoving party.”

  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

       In considering a motion for summary judgment, the court is required to
       view the facts and draw reasonable inferences in a light most favorable
       to the nonmoving party. The plaintiff is entitled to have the credibility
       of all his evidence presumed. The party seeking summary judgment
       has the initial burden to show absence of evidence to support the
       nonmoving party’s case. The opposing party must demonstrate that a
       triable issue of fact exists; he may not rest upon mere allegations or
       denials. A mere scintilla of evidence supporting the case is insufficient.

  Shaw v. Stroud, 13 F.3d 791, 798 (4th Cir. 1994).3

       The defendants have filed supporting affidavits and documentation.

 Accordingly, to avoid summary judgment, George must present sufficient evidence

 that could carry the burden of proof of his claims at trial. He “may not rest upon the

 mere allegations or denials of his pleading, but must set forth specific facts showing

 that there is a genuine [factual] issue for trial” on which the jury could find in his

 favor. Anderson, 477 U.S. at 248.

       A pro se litigant’s verified complaint must be considered as an affidavit and

 may, standing alone, defeat a motion for summary judgment when the allegations

 contained therein are based on personal knowledge. Williams v. Griffin, 952 F.2d

 820, 823 (4th Cir. 1991). “[U]nsupported speculation is not sufficient to defeat a




       3
          I have omitted internal citations, quotation marks, and/or alterations here and
 throughout this Opinion, unless otherwise noted.
                                           -4-
Case 7:19-cv-00631-JPJ-PMS Document 46 Filed 09/30/20 Page 5 of 26 Pageid#: 386




 summary judgment motion,” however. Baber v. Hosp. Corp. of Am., 977 F.2d 872,

 875 (4th Cir. 1992).

                     B. Exhaustion of Administrative Remedies.

       A prisoner must exhaust any available administrative remedies before

 challenging prison conditions in federal court.         See 42 U.S.C. § 1997e(a).

 Exhaustion is mandatory under § 1997e(a). See Woodford v. Ngo, 548 U.S. 81, 85

 (2006). “[F]ailure to exhaust is an affirmative defense” and, therefore, it must be

 both pled and proven by the defendants. Jones v. Bock, 549 U.S. 199, 216 (2007).

       The Supreme Court has also instructed that § 1997e(a) “requires proper

 exhaustion.” Woodford, 548 U.S. at 93. Proper exhaustion means using all steps of

 the available administrative remedy procedure and doing so according to its rules

 and timetables, so that the agency addresses the inmate’s issue on the merits. Id. at

 90.   Thus, an “untimely or otherwise procedurally defective administrative

 grievance” does not satisfy § 1997e(a). Id. at 83–84.

       An inmate who failed to properly exhaust may escape summary judgment

 under § 1997e(a), if he states facts showing that the remedies under the established

 grievance procedure were not available to him. Ross v. Blake, 136 S. Ct. 1850, 1858

 (2016) (“An inmate . . . must exhaust available remedies, but need not exhaust

 unavailable ones.”). Generally, “an administrative remedy is not considered to have




                                          -5-
Case 7:19-cv-00631-JPJ-PMS Document 46 Filed 09/30/20 Page 6 of 26 Pageid#: 387




 been available if a prisoner, through no fault of his own, was prevented from availing

 himself of it.” Moore v. Bennette, 517 F.3d 717, 725 (4th Cir. 2008).

       In support of their motion, the defendants have filed a declaration from J.

 Messer, the Human Rights Advocate at Red Onion. Mem. Supp. Mot. Summ. J. Ex.

 A, Messer Decl., ECF No. 29-1. Messer states that she is responsible for maintaining

 inmate grievance files at Red Onion. Operating Procedure (“OP”) 866.1 is the

 written administrative remedies procedure that VDOC inmates must follow to

 comply with § 1997e(a). Id. at Ex. A-A.

       Under OP 866.1, an inmate with a grievance about some event or issue must

 first make a good faith effort to resolve his concern informally — verbally and then

 in writing on an Informal Complaint form. Once an inmate’s Informal Complaint is

 properly filed, he should receive a written response to the issue he raised within

 fifteen calendar days. If dissatisfied with the response, he may file a Regular

 Grievance on the issue and attach the Informal Complaint as documentation of his

 informal attempt to resolve the issue.

       The inmate must file a Regular Grievance within thirty days of the occurrence

 about which it complains. A properly filed Regular Grievance will trigger an

 investigation, on which the warden or his designee will send the inmate a Level I

 response. The inmate should receive a Level I response within thirty days from the

 date of receipt, unless a continuance of up to thirty days is granted.            OP


                                          -6-
Case 7:19-cv-00631-JPJ-PMS Document 46 Filed 09/30/20 Page 7 of 26 Pageid#: 388




 866.1(VI)(D). If the responding official determines the grievance to be unfounded,

 the inmate will have five days to appeal that holding to Level II, and in some cases,

 to Level III of the grievance procedure. OP 866.1(VI)(D)(6). The procedure

 provides that even if an inmate does not receive a response to his Regular Grievance,

 he may appeal: “Expiration of a time limit (to include any authorized continuance)

 at any stage of the process shall be considered a denial and shall qualify the

 grievance for appeal to the next level of review.” OP 866.1(VI)(D)(5) (emphasis

 added).

       If a Regular Grievance does not meet the filing requirements of OP 866.1, it

 should be returned to the inmate filer within two days from receipt, with the reason

 for the return indicated on the back of the form. Reasons for return on intake may

 include failure to attach the Informal Complaint, addressing more than one issue, or

 an expired filing period. The intake response will instruct the inmate about any

 actions he may take to remedy the problem. If the inmate disagrees with the reason

 for rejection of his Regular Grievance at intake, he may appeal the intake decision

 by sending it to the Regional Ombudsman for review. The grievance office retains

 a copy of all Regular Grievances that are rejected at intake and returned to the filer

 inmate.

       Messer states that based on her review of George’s grievance file, George

 never filed any timely Informal Complaint or Regular Grievance about any of his


                                          -7-
Case 7:19-cv-00631-JPJ-PMS Document 46 Filed 09/30/20 Page 8 of 26 Pageid#: 389




 claims in this action. Moreover, Messer’s exhibits of George’s exhaustion efforts

 received in her office indicate although George was notified of his right to appeal,

 he did not properly file any appeals. Therefore, the defendants argue that he failed

 to properly exhaust his available administrative remedies as to his claims in this case.

       In response to the defendants’ motion, George has filed a declaration, signed

 under penalty of perjury. He contends that contrary to the defendants’ evidence, he

 submitted timely Informal Complaints and Regular Grievances about some of his

 current claims.

       George states that on April 10, 2019, he submitted an Informal Complaint

 about receiving a filling in the wrong tooth on April 8, 2019. When he received no

 response by April 26, 2019, he submitted a Regular Grievance. He did not receive

 a Level I response by May 27, 2019, so he submitted a Regular Grievance appeal at

 that time, asking for a Level II response.

       George also states that on July 8, 2019, he submitted his initial Informal

 Complaint about Hubbard’s aggressiveness with dental utensils. He claims that he

 did not receive any response by the required deadline of July 13, 2019, so he

 submitted a Regular Grievance. When he did not receive a Level I response by

 August 24, 2019, George sent a Regular Grievance appeal, seeking Level II

 response.




                                              -8-
Case 7:19-cv-00631-JPJ-PMS Document 46 Filed 09/30/20 Page 9 of 26 Pageid#: 390




       George asserts that these efforts, submitted through the institutional mail or

 the postal service, satisfied the exhaustion requirement under the OP and § 1997e(a).

 The defendants, in reply, note that George fails to support his exhaustion arguments

 with copies of the forms he claims to have filed. They also argue that if George had

 properly submitted his purported Informal Complaints and Regular Grievances, per

 OP 866.1(V)(B)(3) and (VI)(B)(3), officials should have provided him with a receipt

 for each document. The defendants present no evidence, however, that an inmate at

 Red Onion can personally present his remedy forms to the grievance office. They

 also offer no evidence as to whether Red Onion provides receipts, what recourse an

 inmate would have if a form he sent was never received by the proper official, or

 how an inmate could be expected to keep a copy of a form after he had submitted it

 for consideration, when he also claims to have received no response.

       Taking George’s verified declaration in the light most favorable to him, I find

 material factual disputes on which George could conceivably persuade a fact finder

 to rule in his favor on exhaustion as to claims (1), (2), (3), and (4)(b), alleging that

 the defendants filled the wrong tooth on April 8, 2019, causing him pain and weight

 loss, and that Hubbard retaliated against him on July 8, 2019. Specifically, George

 alleges that he submitted timely Informal Complaints and then Regular Grievances,

 received no responses, and nevertheless, attempted to continue to seek Level II

 responses, as the OP 866.1 procedures appear to permit. Therefore, I cannot grant


                                           -9-
Case 7:19-cv-00631-JPJ-PMS Document 46 Filed 09/30/20 Page 10 of 26 Pageid#: 391




  the defendants’ motion as to his claims concerning these two incidents on the ground

  that he failed to exhaust available administrative remedies.

        George offers no evidence, however, creating a material factual dispute on

  which he could prove that he properly exhausted administrative remedies as to claim

  (4)(a), or that such remedies were not available to him. There is no evidence in the

  record that George properly filed an Informal Complaint, followed by a Regular

  Grievance and appeals, regarding his allegation that the defendants gave him another

  painful filling after April 8, 2019, to retaliate against him for filing grievances.

  Therefore, I will grant the defendants’ Motion for Summary Judgment as to claim

  (4)(a) on the ground of failure to exhaust in compliance with 42 U.S.C. § 1997e(a).

                              C. The Dental Care Claims.

                             1. The Defendants’ Evidence.

        The claims remaining before the court concern two dental incidents: a filling

  allegedly placed in the wrong tooth on April 8, 2019, and a cavity allegedly left

  untreated that day, causing pain that resulted in weight loss; and Hubbard’s alleged

  retaliatory aggression with X-ray equipment on July 8, 2019. In support of their

  motion, the defendants present their declarations and copies of medical records

  concerning care George received at Red Onion in 2019. Mem. Supp. Mot. Summ.

  J. Ex. B, Moore Decl. & Ex. C, Hubbard Decl., ECF Nos. 29-2 & 29-3; Resp. Opp’n

  Prelim. Inj. Kiser Aff. ¶¶ 4, 6, ECF No. 22-1.


                                           -10-
Case 7:19-cv-00631-JPJ-PMS Document 46 Filed 09/30/20 Page 11 of 26 Pageid#: 392




        Dr. Moore, a Doctor of Dental Medicine (“DMD”), and Hubbard, an

  Expanded Duties Dental Assistant (“EDDA”), were employed at Red Onion

  between April and the fall of 2019 to provide dental services to its inmates. As an

  EDDA, Hubbard is not permitted by Virginia law to render a final diagnosis or to

  engage in treatment planning for a dental patient, such as determining which teeth

  should or should not be filled. She also states that she did not place fillings in any

  of George’s teeth. Both Dr. Moore and Hubbard have stated that if they had

  observed any abnormalities of George’s teeth, or if he had voiced any complaints,

  they would have noted so in his medical record.

        At Red Onion, the dental staff does not conduct medication distribution or

  otherwise have regular, direct contact with inmates. Rather, the dental staff will see

  inmates who have placed a request for treatment in the dental office or who have

  been referred by the regular Red Onion nursing staff for dental care.

        Dr. Moore saw George in the dental office on April 8, 2019, after George filed

  a request asking to have the “holes” in his teeth fixed. Dr. Moore Decl. ¶ 17, ECF

  No. 29-2. George reported that some teeth on the top and bottom left side were

  sensitive to cold and sweets. X rays and an examination of George’s teeth indicated

  to Dr. Moore that the inmate had signs and symptoms of reversible pulpitis on tooth




                                           -11-
Case 7:19-cv-00631-JPJ-PMS Document 46 Filed 09/30/20 Page 12 of 26 Pageid#: 393




  number 18, the second left lower molar.4 After a local anesthetic was administered,

  Dr. Moore prepared tooth 18 for restoration by applying TheraCal, a bonding agent,

  and a synergy restorative material. After filling tooth 18, Dr. Moore adjusted

  George’s bite and performed a hard and soft issue examination. He issued an order

  for George to return to the dental office for an operative appointment concerning

  teeth numbers 14 and 15, his upper left first molar and upper left second molar

  respectively.

         George presented to Hubbard on May 23, 2019, for a dental exam, after

  complaining of sensitivity to cold in tooth number 18. X rays were performed, and

  it was noted that George was already scheduled for more tests. Notes from that date

  also report that George asked for Motrin instead of Tylenol and requested Boost, a

  nutritional supplement. No report of weight loss was noted, however. A verbal

  order prescribing Advil and Boost was entered. On June 12, 2019, Hubbard

  rescheduled George’s dental cleaning, because no escorts were available to transport




         4
            Reversible pulpitis is inflammation of the dental pulp, often identified through X
  rays or symptoms such as sensitivity to cold; the tooth can generally be saved, and the
  sensitivity eliminated, through applying a simple filling. See Hennessy, Bernard J.,
  Pulpitis, DDS, Pulpitis, MSD MANUAL PROFESSIONAL VERSION MEDICAL TOPICS (last
  revised June 2019), https://www.msdmanuals.com/en-gb/professional/dental-disorders
  /common-dental-isorders/pulpitis#:~:text=In%20reversible%20pulpitis%2C%20pulp%20
  vitality%20can%20be%20maintained,in%20the%20tooth%20and%20the%20pulp%20is
  %20removed.

                                              -12-
Case 7:19-cv-00631-JPJ-PMS Document 46 Filed 09/30/20 Page 13 of 26 Pageid#: 394




  him to the dental office. On June 17, 2019, Hubbard entered a verbal order from a

  Red Onion nurse, prescribing Advil and Boost.

        Dr. Moore saw George for a dental evaluation on June 25, 2019. George was

  complaining of pain in the tooth number 18 filling and cavities on the upper left side.

  Upon examination, Dr. Moore noted no swelling and no loss of any tooth or filling.

  He applied local anesthetic, evaluated tooth 18, and adjusted the occlusion on the

  filling—the point of contact between that tooth and the tooth on the opposing jaw.

  Dr. Moore also reviewed the X rays of George’s teeth, performed on May 23, 2019,

  and found everything to be within normal limits. Then, he prepared teeth numbers

  14 and 15, applied TheraCal, and restored them with a Fuji glass ionomer filling.

  He noted that the procedures on all three teeth were noncomplicated and well

  tolerated. The records indicate that on June 27, 2019, another Red Onion medical

  provider reduced George’s ibuprofen dosage from four capsules, twice per day, to

  three capsules twice per day.

        Dr. Moore saw George again on July 8, 2019, for complaints of continuing

  pain in his teeth on the upper and lower left side. George identified the teeth Dr.

  Moore had previously filled as problematic. Dr. Moore ordered a periapical X ray,

  which offers a more in-depth diagnostic view than the bitewing X ray.

        Hubbard attempted to perform the diagnostic X ray, but George was

  uncooperative and tried to bite her. Hubbard denies that she used dental tools


                                           -13-
Case 7:19-cv-00631-JPJ-PMS Document 46 Filed 09/30/20 Page 14 of 26 Pageid#: 395




  aggressively on George and denies that she took any action against him in retaliation

  for grievances he may have filed. Eventually, George allowed Hubbard to complete

  the X ray.

        Dr. Moore then adjusted George’s bite on teeth numbers 14, 15, 18, and 19,

  and made multiple attempts to ensure that the fillings in those teeth had no interfering

  contact points. George was advised that according to past and current X rays, the

  depth of the fillings was not an issue, and no swelling or loss of tooth matter was

  present. The X rays did reveal that tooth 19 contained an old filling that was not

  deep. George was advised that adjusting the bite correctly is difficult and often

  requires occlusional adjustments to be made or re-evaluated after a new filling, once

  the numbness of the anesthetic has resolved, to allow for a more accurate bite for

  evaluation purposes. George mentioned a hole in his tooth, but the dental staff

  advised him that their tests and examination had not revealed any hole or tooth loss.

        On July 15, 2019, George requested treatment for pain in the teeth that Dr.

  Moore had adjusted on July 8, 2019. Dr. Moore noted in the record that George had

  not presented with any severe pain on July 8, 2019, and that the inmate reported

  being less bothered by some food items than before that appointment. Dr. Moore

  prescribed Tylenol and Advil for George’s reports of pain and noted that sedative

  restorative fillings might be needed if the issue continued.




                                            -14-
Case 7:19-cv-00631-JPJ-PMS Document 46 Filed 09/30/20 Page 15 of 26 Pageid#: 396




        On July 16, 2019, Dr. Moore answered a request from George, complaining

  that his fillings were causing him pain and weight loss. George requested Boost.

  Dr. Moore reviewed George’s medical chart, starting at his arrival at Nottoway

  Correctional Center (“NCC”) in July of 2017, when medical staff noted his weight

  was 264 pounds. In December of 2018, when George arrived at Red Onion, medical

  staff noted his weight at 238 pounds. By July of 2019, medical staff recorded

  George’s weight at 217 pounds, thus indicating a steady, slow weight loss over two

  years since George had entered VDOC custody. Dr. Moore consulted with a Red

  Onion nurse practitioner, who reviewed records and confirmed that George had

  never requested a medical examination for which he complained that pain in his

  mouth or teeth was causing him to lose weight. The nurse practitioner also advised

  that George’s current weight was well within the healthy weight range for a man of

  his height. Based on this information and his own notes, Dr. Moore found that

  George’s dental treatment could not be related to his weight loss. In response to the

  inmate’s request, Dr. Moore wrote:

        Mr. George I have evaluated your complete medical and dental record.
        Your weight was checked in medical on 7-15-19. Upon evaluating your
        medical history you are correct in that you have lost weight. [T]he
        weight loss however has been consistent since your arrival at [NCC],
        through your time at Sussex II and now to here at Red Onion. Your
        history was evaluated with medical and you have been losing weight
        prior to having any dental work. For your height, your current weight
        is well within range and no Boost will be ordered. If you are concerned
        about your weight loss you can request blood work through medical.


                                          -15-
Case 7:19-cv-00631-JPJ-PMS Document 46 Filed 09/30/20 Page 16 of 26 Pageid#: 397




        We will leave you on the dental list to replace your fillings with a
        different type of filling material.

  Resp. Opp’n Mot. Summ. J. Ex., at 8, ECF No. 44-2.

        Dr. Moore next evaluated George’s dental chart on August 26, 2019. George

  was not able to focus his complaints about his tooth pain to a particular tooth, other

  than repeating his continued claim that the problem teeth were those on which Dr.

  Moore had recently performed procedures. Dr. Moore noted that the filling in tooth

  19 had not been performed at Red Onion. He recommended that if the issue

  continued and if George could clearly identify tooth number 18 as the source of the

  pain, he would consider replacing the fillings in teeth numbers 18 and 19 with

  medicated fillings after George’s cleaning scheduled for August 27, 2019. The

  dentist also prescribed Advil and Tylenol.

        On October 28, 2019, another Red Onion dentist examined George for

  complaints of sore teeth, especially when chewing with his sealed teeth. The

  provider noted that George did not complain of tooth sensitivity to sweets, hot, or

  cold, or when the provider tapped on his teeth. The examination and X rays indicated

  that George’s teeth were intact and that the fillings he had were also intact and

  permanent. The dentist also checked his bite and evaluated him for tooth grinding.

  Ultimately, the provider noted that a bite guard would be made for George. This

  provider did not note any finding that the restorations in teeth numbers 18 and 19

  needed to be replaced.
                                           -16-
Case 7:19-cv-00631-JPJ-PMS Document 46 Filed 09/30/20 Page 17 of 26 Pageid#: 398




        The defendants have also provided evidence indicating that between May 13,

  2019, and September 16, 2019, nurses offered George two to four doses of Tylenol

  or Ibuprofen every day, as prescribed for pain related to his dental work or other

  unrelated medical issues. Many of these doses George refused, often stating that he

  did not need the medication. The defendants’ evidence also indicates that during the

  spring and summer of 2019, George’s weight fluctuated between 220 and 248

  pounds.   A man who stands 5 feet, 11 inches tall, would not be considered

  underweight if he weighed more than 133 pounds. In fact, George’s height and

  weight during this period qualified him as obese on a standard body mass index.

  Nevertheless, George was prescribed a Boost nutritional supplement from May 24

  to June 2, and from June 17 to 27, 2019.

                          2. The Eighth Amendment Standard.

        To state a claim under § 1983, a plaintiff must allege “the violation of a right

  secured by the Constitution and laws of the United States, and must show that the

  alleged deprivation was committed by a person acting under color of state law.”

  West v. Atkins, 487 U.S. 42, 48 (1988). To hold an official liable under § 1983, the

  plaintiff must state facts to affirmatively show that the officer acted personally to

  deprive the plaintiff of, or violate his, constitutional rights. Vinnedge v. Gibbs, 550

  F.2d 926, 928 (4th Cir. 1977).




                                           -17-
Case 7:19-cv-00631-JPJ-PMS Document 46 Filed 09/30/20 Page 18 of 26 Pageid#: 399




        An inmate’s Eighth Amendment protections against cruel and unusual

  punishment include a right to the medical care necessary to address his serious

  medical needs. Estelle v. Gamble, 429 U.S. 97, 103–04 (1976). Specifically, a

  prison official’s “deliberate indifference to an inmate’s serious medical needs

  constitutes cruel and unusual punishment under the Eighth Amendment.” Jackson

  v. Lightsey, 775 F.3d 170, 178 (4th Cir. 2014).

        The medical need portion of this legal standard is objective. It requires facts

  showing that the inmate’s medical condition is “serious — one that has been

  diagnosed by a physician as mandating treatment or one that is so obvious that even

  a lay person would easily recognize the necessity for a doctor’s attention.” Id. “As

  courts of appeals have recognized, a ‘tooth cavity is a degenerative condition, and if

  it is left untreated indefinitely, it is likely to produce agony and to require more

  invasive and painful treatments, such as root canal therapy or extraction,’” and

  presents a serious medical need. Formica v. Aylor, 739 F. App’x 745, 756 (4th Cir.

  2018) (unpublished) (quoting Harrison v. Barkley, 219 F.3d 132, 137 (2d Cir.

  2000)).

        The other, deliberate indifference portion of the constitutional standard is

  subjective. The plaintiff must show that each defendant knew of and disregarded an

  excessive risk to inmate safety or health. Farmer v. Brennan, 511 U.S. 825, 837

  (1994). It is not sufficient to show that an official should have known of a risk; he


                                           -18-
Case 7:19-cv-00631-JPJ-PMS Document 46 Filed 09/30/20 Page 19 of 26 Pageid#: 400




  or she must have had actual subjective knowledge of both the inmate’s serious

  medical condition and the excessive risk of harm posed by the official’s action or

  inaction. Jackson, 775 F.3d at 178. “This deliberate indifference standard is not

  satisfied by a showing of mere negligence, a mere error of judgment or inadvertent

  failure to provide medical care, or mere disagreement concerning questions of

  medical judgment.” Germain v. Shearin, 531 F. App’x 392, 395 (4th Cir. 2013)

  (unpublished); Bowring v. Godwin, 551 F.2d 44, 48 (4th Cir. 1977) (“[T]he essential

  test is one of medical necessity and not simply that which may be considered merely

  desirable”).

                         3. The Deliberate Indifference Claims.

        In response to the defendants’ evidence, George states under penalty of

  perjury that the defendants: (a) placed a filling in a tooth that had no cavity, and that

  filling has caused him “on-going excruciating pain,” Resp. Opp’n Mot. Summ. J.

  ¶ 3, ECF No. 44; (b) delayed responding to his complaints of dental pain, in violation

  of VDOC policy; (c) removed his order for Boost despite knowing his dental pain

  was causing him to lose weight; and (d) “refused to remove or replace filling even

  though [they] suggested it,” id. at ¶ 6.5 In support of these assertions, George offers


        5
           George also states that the defendants “inserted another painful filling” on June
  25, 2019, and told him to chew on the other side, allegedly in retaliation for his filing
  grievances. Resp. Opp’n Mot. Summ. J. ¶ 7, ECF No. 44. I have already determined,
  however, that as to this claim, the defendants are entitled to summary judgment because
  George failed to exhaust administrative remedies.
                                             -19-
Case 7:19-cv-00631-JPJ-PMS Document 46 Filed 09/30/20 Page 20 of 26 Pageid#: 401




  photocopies of X rays of teeth. George does not dispute the accuracy of these or the

  other medical records the defendants have submitted. In fact, he submits copies of

  them as exhibits to his own pleadings. George does not provide any other medical

  evidence or diagnoses from any other medical provider in support of his claims.

        Even taking the record in the light most favorable to George, as required on

  summary judgment, I cannot find that he has presented disputed facts on which he

  could prevail at trial on any of his Eighth Amendment claims. The undisputed

  medical records indicate that George received dental care or professional evaluations

  of his dental needs on numerous occasions during the period at issue. He received

  X rays several times, in addition to multiple in-person examinations and dental

  procedures to address the dental problems that Dr. Moore identified, in his

  professional judgment. George was also provided with access to pain medication,

  although he often refused it. Thus, he has not demonstrated that anyone ignored his

  dental complaints or his pain.

        George asserts that the defendants filled the wrong tooth on April 8, 2019. He

  offers nothing, however, in contravention of Hubbard’s evidence that she had no

  lawful authority and did not apply any filling or make any determination about the

  proper placement of a filling in George’s teeth. George also offers nothing more

  than his layman’s opinion that Dr. Moore applied a filling that day to a healthy tooth

  or that the dentist ignored an obvious cavity elsewhere.          A patient’s mere


                                           -20-
Case 7:19-cv-00631-JPJ-PMS Document 46 Filed 09/30/20 Page 21 of 26 Pageid#: 402




  disagreement with the dentist’s professional judgment as to the proper course of

  treatment does not support a finding of deliberate indifference. Nor can I, as the

  judge, second-guess the appropriateness of Dr. Moore’s treatment decisions.

  Neither George nor I have the professional expertise to read the X rays in the record

  or to diagnose and decide proper treatments for dental conditions that may be

  reflected in those X rays.

        George also complains about the defendants’ responses to his complaints of

  dental pain after the procedures Dr. Moore performed in April and June of 2019.

  George cites a VDOC policy about what sort of dental complaint should receive

  prompt attention. A mere violation of a state policy, even if George could prove

  one, does not support a constitutional claim. See United States v. Caceres, 440 U.S.

  741, 752–55 (1979) (allegations that officials have not followed their own policies

  or procedures, standing alone, do not amount to constitutional violations).

        Moreover, the medical records belie George’s claims that the defendants

  ignored his tooth pain. He offers no evidence to dispute indications in the record

  that he had access to medication to address his pain. Whenever Dr. Moore received

  notice that George was complaining of pain, he either evaluated the inmate in person

  or reviewed his chart and exercised his medical judgment to determine an

  appropriate course of action to address George’s dental condition.




                                          -21-
Case 7:19-cv-00631-JPJ-PMS Document 46 Filed 09/30/20 Page 22 of 26 Pageid#: 403




        George apparently believes that Dr. Moore and Hubbard should have

  scheduled him for replacement of the troublesome fillings with a different substance.

  Again, George offers no evidence that Hubbard had authority to change the filling

  or order a replacement. The record indicates that Dr. Moore made professional

  judgments that George’s dental conditions were first most appropriately addressed

  in other ways — through pain medication, adjusting the occlusion between the

  affected teeth, and waiting to see if the pain resolved or became more focused over

  time on one tooth or area before considering replacement of any fillings. George

  apparently believes that Dr. Moore’s responses were slow and inadequate. Such

  disagreements with professional decisions about particular treatments and their

  timing do not support a finding of deliberate indifference as required to prove a

  constitutional violation. Moreover, another provider who examined George in

  October 2019 did not determine any need for replacement fillings. Instead, he

  ordered a mouth guard for George to try as a means of addressing his pain

  complaints.

        Finally, George blames Dr. Moore and Hubbard for discontinuing his

  prescription for Boost. The record does not support this contention for several

  reasons. First, I find no indication that Dr. Moore ever prescribed Boost for George.

  Hubbard is prohibited by law from prescribing or discontinuing a medication. See

  18 Va. Admin. Code § 0-21-130(3).        She merely recorded another provider’s


                                          -22-
Case 7:19-cv-00631-JPJ-PMS Document 46 Filed 09/30/20 Page 23 of 26 Pageid#: 404




  prescription for the supplement on some occasions. More importantly, however,

  George fails to provide evidence that his condition ever presented a serious medical

  need to receive any nutritional supplement. It is undisputed that his weight during

  the period at issue did not drop significantly and that it was never within a range that

  could be considered underweight for a man of his height. Moreover, Dr. Moore

  advised George that if he believed he had a medical need for Boost, he could request

  it through the medical staff. Thus, I cannot find that the defendants knew their failure

  to provide George with a prescription for Boost placed him at any serious risk of

  harm as required to show deliberate indifference.

        For the reasons stated, I simply cannot find that George could persuade a fact

  finder that Hubbard or Dr. Moore acted with deliberate indifference to any serious

  medical need, related to the dental procedures performed on him in 2019. I will,

  therefore, grant their motion for summary judgment as to claim (2).

                           4. The Fourth Amendment Claim.

        George also claims that by allegedly filling the wrong tooth on April 8, 2019,

  the defendants violated his Fourth Amendment “right to be free from unwarranted

  seizures.” Am. Compl. 2, ECF No. 12. “The Fourth Amendment protects against

  unreasonable searches and seizures.          Searches without probable cause are

  presumptively unreasonable, but if an individual consents to a search, probable cause

  is unnecessary.” United States v. Robertson, 736 F.3d 677, 679 (4th Cir. 2013); see


                                            -23-
Case 7:19-cv-00631-JPJ-PMS Document 46 Filed 09/30/20 Page 24 of 26 Pageid#: 405




  Schneckloth v. Bustamonte, 412 U.S. 218, 219 (1973) (recognizing that consent is

  “one of the specifically established exceptions to the requirements of both a warrant

  and probable cause”).

        The record simply offers no support for a claim that the defendants provided

  George dental care to tooth number 18 without his consent. In fact, George has

  never specified any particular tooth that he claims should have been filled on April

  8, 2019, instead of tooth number 18. On the contrary, it is undisputed that the

  defendants provided George dental care on April 8, 2019, only because he had filed

  a request asking to have the holes in his teeth fixed. The record indicates that Dr.

  Moore evaluated the condition of George’s teeth, determined that tooth number 18

  needed attention that day, performed a restoration procedure on that tooth, and

  ordered a future appointment to address issues in two other teeth. Furthermore,

  George fails to offer viable evidence that tooth number 18 had no issue warranting

  the procedure that Dr. Moore performed or that Hubbard had any personal

  involvement in that procedure or its planning. I will grant the defendants’ motion as

  to George’s Fourth Amendment claim.

                               5. The Retaliation Claim.

        “Retaliation, though it is not expressly referred to in the Constitution, is

  nonetheless actionable [under Section 1983] because retaliatory actions may tend to

  chill individuals’ exercise of constitutional rights.” ACLU v. Wicomico Cnty., 999


                                          -24-
Case 7:19-cv-00631-JPJ-PMS Document 46 Filed 09/30/20 Page 25 of 26 Pageid#: 406




  F.2d 780, 785 (4th Cir. 1993). Specifically, prison officials may not take actions

  that violate an inmate’s First Amendment “right to file a prison grievance free from

  retaliation.” Booker v. S.C. Dep’t of Corr., 855 F.3d 533, 545 (4th Cir. 2017).

        [T]o state a colorable retaliation claim under Section 1983, a plaintiff
        must allege that (1) he engaged in protected First Amendment activity,
        (2) the defendant took some action that adversely affected his First
        Amendment rights, and (3) there was a causal relationship between his
        protected activity and the defendant’s conduct.

  Martin v. Duffy, 858 F.3d 239, 249 (4th Cir. 2017), cert. denied, 138 S. Ct. 738

  (2018). Inmates also “must come forward with specific evidence establishing that

  but for the retaliatory motive, the complained of incident . . . would not have

  occurred.” Oliver v. Myers, No. 7:08-cv-00558, 2008 WL 5212409, at *5 (W.D. Va.

  Dec. 12, 2008) (emphasis added).

        George simply fails to make all of these showings. He does not present any

  evidence that Hubbard knew of any grievance he had filed about her before his

  appointment on July 8, 2019. George also states no facts on which he could prove

  that Hubbard used the X ray equipment that day in any manner unrelated to obtaining

  the medical results that Dr. Moore had ordered. George’s claim rests on nothing

  more than his description of some discomfort he experienced while being X-rayed,6



        6
            George does not frame an Eighth Amendment claim against Hubbard arising from
  this incident. In any event, such a claim would fail. He cannot show that Hubbard knew
  of an excessive risk that giving him an X ray posed (or caused) him any serious physical
  harm. Jackson, 775 F.3d at 178.
                                            -25-
Case 7:19-cv-00631-JPJ-PMS Document 46 Filed 09/30/20 Page 26 of 26 Pageid#: 407




  and his unsupported, speculative assertion that Hubbard acted as she did in order to

  retaliate against him for a prior grievance he had filed. Because George’s allegation

  of retaliation is, thus, devoid of factual support, I will grant the defendants’ motion

  as to his claim (4)(b), alleging Hubbard’s retaliatory use of X ray tools.

                                6. The State Law Claims.

        Section 1983 was intended to protect only federal rights guaranteed by federal

  law. Wright v. Collins, 766 F.2d 841, 849 (4th Cir. 1985). Any claim of medical

  negligence or even malpractice under state law is thus not independently actionable

  under § 1983, and I decline to exercise supplemental jurisdiction over them in this

  action. See 28 U.S.C. § 1367(c). I will dismiss all such claims without prejudice.

                                    III. CONCLUSION.

        For the reasons stated, it is ORDERED that the defendants’ Motion for

  Summary Judgment, ECF No. 28, is GRANTED; all claims under 42 U.S.C. § 1983

  are DISMISSED WITH PREJUDICE; and all claims under state law are

  DISMISSED WITHOUT PREJUDICE, pursuant to 28 U.S.C. § 1367(c).

        A separate Judgment will enter herewith.

                                                  ENTER: September 30, 2020

                                                  /s/ JAMES P. JONES
                                                  United States District Judge




                                           -26-
